83386: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-24990: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83386


Short Caption:DOWNING, JR. (JOSEPH) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C349098Classification:Criminal Appeal - Other - Other/Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJoseph Dwaine Downing, Jr.
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


08/18/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


08/18/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-24087




08/18/2021Notice of Appeal DocumentsFiled Copy of District Court Minutes. (SC)21-24089




08/27/2021Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."   NNP21-EC/KP/DH  (SC)21-24990




09/21/2021RemittiturIssued Remittitur. (SC)21-27304




09/21/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


10/20/2021RemittiturFiled Remittitur. Received by District Court Clerk on September 23, 2021. (SC)21-27304





Combined Case View